Citation Nr: 0807021	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-07 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than September 29, 
1999, for entitlement to dependency and indemnity 
compensation (DIC), to include the question of whether there 
was clear and unmistakable error in prior rating 
determinations denying entitlement to DIC.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to March 
1946.  His death occurred in November 1985.  The appellant in 
this matter is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, denying the appellant's claim for an earlier effective 
date for entitlement to DIC, including the question of 
whether there was clear and unmistakable error (CUE) in prior 
RO decisions denying the appellant's entitlement to DIC.  For 
purposes of clarity, it is noted that the date established by 
the RO as to the appellant's entitlement to DIC is September 
29, 1999, with the date of first payment of DIC benefits 
being October 1, 1999.  The question thus presented by this 
appeal is whether the appellant is entitled to an effective 
date earlier than September 29, 1999, for DIC entitlement and 
the issue on the title page of this document has been 
modified to reflect that fact.  

Pursuant to her request, the appellant was afforded a hearing 
before the Board, sitting at the RO, in June 2007.  A 
transcript of that proceeding is of record.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete. 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2). Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Notice is taken that where the VCAA notice is 
defective, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court's holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at *10 ("this opinion does not 
. . . change the rule that reversal resulted the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra. "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" id. at 121, and non- 
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim..."  Mayfield, 
supra, at 128.

Review of the record fails to indicate that the RO ever 
furnished the appellant a VCAA letter with respect to her 
claim for an earlier effective date for entitlement to DIC.  
As for the question of whether the first-notice-requirement 
error here was prejudicial, the Court has held that any error 
regarding the first notice requirement is of the type that 
has the "natural effect" of producing prejudice.  See 
Mayfield v. Nicholson, 19 Vet. App. at 122 (2005).  As well, 
if the first notice requirement is not met, then the burden 
shifts to VA to show that the appellant has not been 
prejudiced.  See Sanders v. Nicholson, 487 F.3d at 886 (Fed. 
Cir. 2007).

In this instance, while it is evident that the appellant did 
receive a VCAA letter in April 2002 in connection with her 
reopened claim for DIC entitlement, review of the record does 
not indicate that a VCAA letter was ever provided to her 
regarding the resulting claim for an earlier effective date.  
To that extent, the appellant was not made fully aware of the 
evidence and information needed to substantiate her claim, 
the division of responsibility between herself and VA as to 
obtaining Federal and non-Federal records, or the need to 
submit all pertinent evidence in her possession.  It, thus, 
would be imprudent, if not violative of the appellant's due 
process rights, for the Board to enter a final decision 
denying the full benefit sought without ensuring that VA has 
complied fully with its duty-to-notify obligation.  Remand is 
therefore deemed necessary to ensure VCAA compliance.

Moreover, the RO has concurrently developed and adjudicated 
the appellant's underlying CUE claim.  A litigant alleging 
CUE is not pursuing a claim for benefits, but rather is 
collaterally attacking a final decision, and that litigant 
has the burden of establishing such error on the basis of the 
evidence then of record.  Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001).  Pursuant to Livesay, the VA's duties to 
notify and assist are not directly applicable to CUE claims, 
but in this instance the appellant has not been made aware of 
the specific pleading requirements for a claim of CUE and, 
given that the case must be remanded for separate reasons, 
notice to the appellant of the specific pleading requirements 
for CUE claims is advisable.  

The Court has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313- 14 (1992) (en banc).

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).



Accordingly, this matter is REMANDED for the following 
actions:

1.  The appellant must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007), 
she should be notified of the information 
and evidence needed to substantiate her 
claim for an effective date earlier than 
September 29, 1999, for entitlement to 
DIC and her underlying claim of CUE in 
prior RO decisions of April 1989 and May 
1990, each denying DIC entitlement.  She 
should be informed in particular that she 
must set forth each and every CUE of fact 
and/or law in the April 1989 and May 1990 
decisions with specificity, and why the 
outcome(s) would have been manifestly 
different but for the claimed legal 
and/or factual errors.   

The VCAA notice letter should also set 
out (1) what evidence VA is required to 
seek to provide; (2) that evidence that 
the appellant is expected to furnish; and 
(3) a request that the appellant provide 
any evidence in her possession that 
pertains to the claim(s).  38 C.F.R. 
§ 3.159(b)(1).  The RO or AMC must obtain 
any relevant VA or other Federal records, 
such as those compiled by or on behalf of 
the service department, which are 
identified.  If requested, VA will assist 
her in obtaining updated records of 
treatment from private medical 
professionals or other evidence, provided 
that she supplies sufficient, identifying 
information and written authorization

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the appellant's response, 
any and all assistance due her must then 
be provided by VA.

2.  Thereafter, the RO/AMC should, 
following its completion of any further 
development it deems necessary, 
readjudicate the appellant's claim for an 
effective date earlier than September 29, 
1999, for entitlement to DIC and her 
underlying claim of CUE in prior RO 
decisions of April 1989 and May 1990, 
each denying DIC entitlement, based on 
all the relevant evidence and all 
governing legal authority.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case, which should 
contain notice of all relevant actions 
taken on the claim(s) for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue(s) on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim(s) in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



